 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD GARCIA,                            Case No. 1:17-cv-00865-LJO-JLT (PC)

12                       Plaintiff,              ORDER FOR PLAINTIFF TO PROVIDE
                                                 INFORMATION TO IDENTIFY DOE
13            v.                                 DEFENDANTS FOR SERVICE OF PROCESS

14    DOE, et al.,                               (Docs. 1, 23, 25)

15                       Defendants.             21-DAY DEADLINE

16

17          The Court screened the complaint (Doc. 1) and found it to state cognizable claims against
18   John Does #1, #2, and #3 (Docs. 23, 25). Because Plaintiff has not identified the defendants, they
19   cannot be served with process.
20          Plaintiff must provide all information in his possession to identify the doe defendants in
21   this action for service of process. Plaintiff SHALL submit copies of the inmate appeal, which he
22   filed and pursued on this incident to exhaust administrative remedies, including all levels of
23   review. If Plaintiff has any records reflecting the names of John Does #1, #2, and/or #3, he
24   SHALL submit them as well. Plaintiff should also provide information such as the place, date,
25   and time that he saw any of these Defendants, their shifts, job titles, duties, and all identifying
26   attributes that he can recall about them such as their gender, hair color, height, weight, and the
27   like. Plaintiff should submit everything he has in response to this order that could identify the
28   defendants and is cautioned that, if they cannot be identified, they cannot be served and this will

                                                        1
 1   result in dismissal of the action. Fed. R.Civ. P. 4(m).

 2          Accordingly, within 21 days of the date of service of this order, Plaintiff SHALL file

 3   further information that identifies John Does #1, #2, and #3.

 4          The failure to comply with this order will result in a recommendation that this action

 5   be dismissed.

 6
     IT IS SO ORDERED.
 7

 8      Dated:       April 10, 2019                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                       2
